PER CURIAM.
Pursuant to Florida Rule of Appellate Procedure 9.310(f), the City of Delray Beach moves for review of an order denying its motion for stay pending its main appeal to this court. We grant the motion and reverse.
The City’s timely filing of a notice of appeal entitled it to an automatic stay. Fla.R.App.P. 9.310(b)(2). That rule provides:
The timely filing of a notice shall automatically operate as a stay pending review, except in criminal cases, when the State, any public officer in an official capacity, board, commission, or other public body seeks review; ... On motion, the lower tribunal or the court may extend a stay, impose any lawful conditions, or vacate the stay.
The rule applies not only to the City of Delray Beach, but includes the police officers individually named in the complaint, as they were allegedly acting in their official capacities when the alleged civil rights violations occurred. The City’s motion for stay filed below was superfluous under the rule. The trial court’s motion denying the stay was also error, as there was no motion made by any party to vacate the automatic stay.
We reverse the trial court’s order denying the City’s motion for stay and remand *603with directions to vacate that order and reinstate the automatic stay.
DELL and POLEN, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.